ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-039, concluding that ANTHONY T. COLASANTI of WEST CALDWELL, who was admitted to the bar of this State in 1967, should be reprimanded for violating RPC 1.15(a)(negligent misappropriation of client trust funds), RPC 1.15(d), and R. 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that ANTHONY T. COLASANTI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.